Case 1:18-cv-01802-MN Document 194 Filed 10/30/20 Page 1 of 4 PageID #: 3651
                                                                                Karen E. Keller
                                                                                I.M. Pei Building
                                                                                1105 North Market St., 12th Floor
                                                                                Wilmington, DE 19801
                                                                                (302) 298-0702
                                                                                kkeller@shawkeller.com




                                        October 30, 2020

BY CM/ECF AND HAND DELIVERY
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19, Room 4324
Wilmington, DE 19801-3555

Re:    Chugai Pharm. Co., Ltd. v. Alexion Pharm., Inc., C.A. No. 18-1802- MN

Dear Judge Noreika:

        We seek an order from the Court: (1) clarifying that Alexion’s former employees are
“non-party witnesses” whose depositions do not affect Chugai’s 70-hour time limit for taking
depositions imposed by the Scheduling Order; (2) entering the largely-agreed upon modifications
to the case schedule and reaffirming the Court’s earlier ruling that Chugai may take previously
noticed depositions and necessary follow-up discovery during the extended fact discovery
period; and (3) quashing Alexion’s subpoena to depose the attorney who prosecuted one of
Chugai’s asserted patents. Chugai and Alexion have met and conferred and reached an impasse.

The Court Should Confirm That Alexion’s Former Employees Are “Non-Party Witnesses”

        Chugai asks the Court to clarify that former employees for Alexion or Chugai are “non-
party witnesses” as the term is used in the Scheduling Order. The distinction matters because the
Scheduling Order limits the time for depositions as follows: “Each side is limited to a total of 70
hours of taking testimony by deposition upon oral examination for fact witnesses, except for non-
party witnesses.” (D.I. 40, Section 8(e)(i) (emphasis added)). Thus, Chugai may not depose
Alexion’s fact witnesses for more than 70 hours in total, but that limit explicitly excludes “non-
party witnesses.” Chugai and Alexion negotiated that the limit does not apply to third party
discovery, and former Alexion employees are not party witnesses. See Ex. 1, Kramer email to
Velez dated Feb. 26, 2019. This case focuses on events between 2008-2018, a period of time
when Alexion had tremendous turnover. Chugai excluded non-party witnesses from the
proposed time limits, knowing it had to seek discovery from many former Alexion employees
and their current employee counterparts. Allowing Alexion to reinterpret the phrase now would
unfairly prejudice Chugai by precluding the remaining depositions that are relevant to its claims.

       Based on Alexion’s broad interpretation that former employees are party witnesses, too,
Chugai has already used approximately 66 hours of its deposition time. But when excluding four
former Alexion employees who did not testify as Rule 30(b)(6) witnesses, Chugai has used only
51.5 hours. Some former Alexion employees were designated as Rule 30(b)(6) witnesses for
Alexion. Chugai acknowledges that those are “party witnesses.” The additional 14.5 hours is
important because Chugai intends to take at least two more fact depositions, and possibly more,
time permitting. Additionally, the Court should adopt Chugai’s common sense interpretation of
                                                1
sf-4366939
Case 1:18-cv-01802-MN Document 194 Filed 10/30/20 Page 2 of 4 PageID #: 3652
SHAW KELLER LLP
The Honorable Maryellen Noreika
Page 2

“non-party witnesses” because: (1) former Alexion employees that had not worked at Alexion
for years take more time to refresh their recollection regarding their work at Alexion; (2) when
Chugai agreed to the time limit, Alexion had not yet asserted an opinion of counsel defense to
willful infringement or waived attorney-client privilege, which triggered additional,
unanticipated depositions; and (3) Chugai raised the 70-hour dispute long ago, but Alexion
refused to acknowledge that it was a ripe dispute until the parties approached the 70-hour limit.
As a result, Chugai only had very experienced attorneys take depositions, which deprived junior
lawyers of the same opportunity.

        The Court should clarify that Chugai has the correct view that former employees are
non-party witnesses, so that both parties will have a clear understanding of Chugai’s remaining
time to depose Alexion’s party witnesses.

The Court Should Reaffirm Its Prior Ruling that Chugai May Take Any Noticed and
Necessary Follow-up Discovery Under the Newly Proposed Case Schedule

       Chugai and Alexion have agreed in principal to a new case schedule that extends the fact
discovery deadline to December 30, 2020. See Ex. 2, Joint Stipulation and Proposed Order to
Continue Case Schedule. Alexion unilaterally contends that during the discovery extension, it
can take full discovery, but Chugai can only take a single previously noticed deposition and
cannot serve follow-up discovery requests.

        The Court has already addressed this. Specifically, when the fact discovery deadline was
last extended, the Court ruled that Chugai may use the previous scheduling extension “to
complete currently noticed discovery and necessary follow-up.” See August 10, 2020 Oral Order
Regarding Case Scheduling. But since that ruling, Alexion has refused to produce witnesses that
had already been noticed for depositions. Chugai seeks the depositions of former Alexion
employees Dr. Camille Bedrosian, Dr. Leonardo Sahelijo, and Dr. Christian Cobaugh. Through
meet and confer conferences and correspondence, Alexion has long been on notice of Chugai’s
intent to depose Dr. Bedrosian and Dr. Sahelijo. See Ex. 3, Keane email to Velez dated May 8,
2020 (seeking Bedrosian deposition); Ex. 4, Kramer letter to Velez dated June 10, 2020 (seeking
Sahelijo deposition). Chugai seeks the deposition of Dr. Cobaugh as necessary follow-up
discovery after learning for the first time during the deposition of Dr. Douglas Sheridan that Dr.
Cobaugh was allegedly involved with the early design and/or testing of Alexion antibodies that
led to the accused product in this case. See Ex. 5, Pundeff letter to Velez dated October 9, 2020.

       Alexion has no basis to declare that only Alexion can fully take discovery during the
extended discovery period. While the balance of depositions was lopsided at one point, Alexion
has taken several Chugai depositions now. Chugai has taken the depositions of 14 Alexion
witnesses, some of which were very targeted, lasting less than 3 hours. By the end of November,
Alexion will have deposed at least 9 Chugai witnesses. In light of the proposed December 30,
2020 discovery deadline, Alexion will have ample time to finish its depositions of Chugai
witnesses and pursue follow-up discovery. Chugai plans to use the period to tie up loose ends,
consistent with the Court’s earlier ruling.


                                                2
Case 1:18-cv-01802-MN Document 194 Filed 10/30/20 Page 3 of 4 PageID #: 3653
SHAW KELLER LLP
The Honorable Maryellen Noreika
Page 3

The Court Should Quash Alexion’s Subpoena to Chugai’s Patent Prosecution Attorney

        On September 24, 2020, Alexion served a deposition subpoena on Kenley K. Hoover,
Ph.D., the prosecution attorney for one of the two patents-in-suit (“the ’623 patent”). The Court
should quash the deposition subpoena to Dr. Hoover because most of the testimony Alexion
seeks to elicit is likely protected by the attorney-client privilege or the work product doctrine.

         Throughout discovery, Alexion repeatedly sought privileged information related to the
prosecution of the asserted patents. Chugai has repeatedly told Alexion that Chugai will not
provide this privileged information. See, e.g., Ex. 6, Kramer letter to Velez dated July 16, 2020.
After Alexion stated its intention to depose Dr. Hoover, Chugai asked Alexion to explain how
the testimony of the patent prosecutor would not be privileged beyond what is in the file
wrapper. Ex. 7, Kramer letter to Velez dated Sept. 18, 2020. Chugai also asked Alexion what
non-privileged information Dr. Hoover could have regarding any of Alexion’s claims and
defenses. Ex. 8, Kramer email to Velez dated Sept. 25, 2020. In response, Alexion merely
stated that Dr. Hoover has “information concerning the arguments presented and prior art
submitted during the prosecution of the patent application that became the ‘623 patent.” Id. But
this is undoubtedly privileged information that is otherwise readily apparent from the file history.
To the extent there could be any reason to introduce the file history as evidence at trial, Alexion
does not need Chugai’s lawyer to be a witness to what is in the file wrapper. “To seek
information about decisions made during patent prosecution is to seek the communications
between the attorney and client in determining how best to prosecute the patent. This is a clear
example of legal advice intended to be protected by the attorney-client privilege.” In re TQ
Delta, No. CV 17-MC-328-RGA, 2018 WL 5033756, at *3 (D. Del. Oct. 17, 2018) (citing In re
Spalding Sports Worldwide, Inc., 203 F.3d 800, 805 (Fed. Cir. 2000) (recognizing that
information is often provided to counsel “for legal advice on patentability or for legal services in
preparing a patent application”)).

       Alexion has not demonstrated that Dr. Hoover’s testimony is relevant to any claims or
defenses at issue in this lawsuit. Alexion has not pled inequitable conduct and the deadline to
amend the claims to add inequitable conduct as a defense lapsed long ago. Courts routinely
quash subpoenas of patent prosecution attorneys where inequitable conduct has not been pled. In
Spectrum Pharms., Inc. v. Fresenius Kabi USA, LLC, C.A. No. 18-1533-CFC, Oral Order,
(D. Del. May 22, 2020), defendants that had not included an inequitable conduct claim in the
pleadings issued a subpoena to the prosecuting attorney. Ex. 9, docket entry for the May 22,
2020 Oral Order. The court granted the plaintiffs’ motion to quash “upon consideration of In re
TQ Delta, C.A. No. 17-328-RGA, 2018 WL 5033756 (D. Del. Oct. 17, 2018) because the
information sought is privileged and because discovery is not permitted for the purpose of
making a claim that has not been pleaded.” Id. Similarly, the Court should grant Chugai’s
motion to quash Alexion’s deposition subpoena of Dr. Hoover.




                                                 3
Case 1:18-cv-01802-MN Document 194 Filed 10/30/20 Page 4 of 4 PageID #: 3654
SHAW KELLER LLP
The Honorable Maryellen Noreika
Page 4

                                               Respectfully submitted,
                                               /s/ Karen E. Keller
                                               Karen E. Keller (No. 4489)


cc:   All counsel of record (by CM/ECF & e-mail)
      Clerk of Court (by hand delivery)




                                           4
